DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 2-20 and 22-40 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amendments claims, discusses the claims limitations, the prior arts of record PARs), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks)
In response, Examiner notes, Applicant’s argues, however the amended claims do not overcome the PARs for these reasons: the primary PAR (PPAR or APPELGATE) discloses content placement and further discloses a method that includes a (Computing System “CS” 1700, figs.1, 14-17, [0134-0137]), configured to caused storage of a plurality of content items in a plurality of storage locations (see figs.1, 14-17, [0134-0137]-CS may a device connected to the network or included in the various nodes: SHOs, VHOs, etc. including the gateways or STB a processor); that further receives, a request history information associated with delivery of the content items from the plurality of storage locations; determines a first title dispersion of a first storage location by: determines, based on the request history information a first target percentage of content item requests to be serviced by a the first storage location (see [0023-0029], [0034-0043-Request patterns “RP”], [0048], [0066-0074-“RP”], [0079-0085]], [0089-0090]], [0105-0110], [0116] and [0131-0133]); Mixed Integer Program (MIP) is used to account for constraints such as disk space, link bandwidth, content popularity estimation, updates, short-term popularity fluctuation, frequency of placement updates, etc.; further accounts for a number of requests within a time period in relationship to bandwidth, size, etc.; predicts what content is going to be popular, when it is going to be popular, and where it is going to be requested most; placement policy is based on varying demand or REQUEST PATTERN (historical requests within a time period, FRACTION(s) of requests served locally and remotely, how many request will be receive during an upcoming or future etc.,) for videos at each VHO; furthermore assigns projected demand values in relationship to rankings of subset(s) of media content items including based on popularity order of particular subset(s) media content; PPAR further ranks a plurality of unique titles, in the request history information, to generate a list of top ranked unique titles, wherein each unique title corresponds to a percentage of a total number of historical content item requests; and selecting, from the list and based on the ranking, a target plurality of the unique titles, such that a sum of the percentages for each of the unique titles in the target plurality satisfies the first target percentage-; and causing relocation of one or more of the content items based on: the request history information; and title dispersion of one or more storage locations (see [0034-0043], [0048], [0060-0074], [0079-0085]], [0089-0092]], [0105-0110], [0116], [0121-0124] and [0131-0134]);  CS processes an intelligent content placement that scales to library sizes; the MIP, monitors the number of requests within a time period in relationship to bandwidth, size, etc., for content placement; the MIP is used to account for constraints such as disk space, link bandwidth, content popularity estimation, updates, short-term popularity fluctuation, frequency of placement updates, etc., e.g., number of requests within a time period in relationship to bandwidth, size, etc.; based on various requests patterns or demands, RANKS media asset based on demands to enable providing services to the target rankings assigned to subset(s) of media asset; e.g., predicts, estimates, forecasts, etc., popularity subset(s) of media assets, ranks the subset(s) accordingly and based on historical requests, updates a quantity of unique asset titles to satisfy the target rankings; predicts what content is going to be popular, when it is going to be popular, and where it is going to be requested most; placement policy is based on varying demand or request pattern (historical request within a time period, fraction of request served locally and remotely, how many request will be receive during an upcoming or future etc.,) for videos at each VHO; furthermore assigns projected demand values to at least a subset of media content items including ranking position corresponding to popularity order of particular media content; and further accounts for popularity estimation, popularity fluctuation, frequency of placement updates or strategies, link bandwidth, etc., to transfer or placement of titles accordingly based on these estimations; PPAR or APPLEGATE further discloses using various models to determine demand or request values (subset, fractional, threshold, etc., in relationship to various time periods (hours, days of the week, etc.,) for content placement on local cache(s) including predicting, estimating, projected, etc. various demand models, e.g., dynamic LRU cache replacement strategy enables meeting various percentages of the requests or demands, e.g. in some scenarios meets 40% of requests or demands locally and 60% remotely ([0091-0092]; BUT appears silent as to where the title dispersion is based on a quantity of unique titles satisfying a target percentage of content items and selecting a minimal quality of unique titles satisfying a target percentage of content item  requests However, in the same field of endeavor, WALLER discloses system, method and article manufacture (figs.1-4, [0017-0019] and [0056-0057]) to determine and communicate redistributed product demand, discusses various models of deleting existing content items and placement of target new content items and further disclose monitoring request for items, determining request for items on demand, transfers a quantity of items for redistribution of a target percentage to be serviced, furthermore dynamically the system to meet various target percentage of demands to thereby accomplish a service level of the target percentage(s) of demand fulfillments (see figs. 6, 8, 10, 12, 15, [0025-0034], [0148-0152], [0252-0261], [0288-0299], [0315-0316], [0326] and [0344-0361]) as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. Furthermore, based on Applicant’s arguments, the double patenting rejections is hereby maintained. This office actions is made FINAL
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.      Claims 2-20 and 22-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over APPELGATE et al (2012/0137336) and in view of WALLER et al (2003/0195791).

	As to claims 2-4, APPELGATE discloses content placement and further discloses a method comprising
causing, by a computing device (Computing System “CS” 1700, figs.1, 14-17, [0134-0137]), storage of a plurality of content items in a plurality of storage locations (figs.1, 14-17, [0134-0137]-CS may a device connected to the network or included in the various nodes: SHOs, VHOs, etc. including the gateways or STB a processor); 
Receiving request history information associated with delivery of the content items from the plurality of storage locations; determining a first title dispersion of a first storage location by: determining, based on the request history information a first target percentage of content item requests to be serviced by a the first storage location ([0023-0029], [0034-0043-Request patterns “RP”], [0048], [0066-0074-“RP”], [0079-0085]], [0089-0090]], [0105-0110], [0116] and [0131-0133]); Mixed Integer Program (MIP) is used to account for constraints such as disk space, link bandwidth, content popularity estimation, updates, short-term popularity fluctuation, frequency of placement updates, etc.; further accounts for a number of requests within a time period in relationship to bandwidth, size, etc.; predicts what content is going to be popular, when it is going to be popular, and where it is going to be requested most; placement policy is based on varying demand or REQUEST PATTERN (historical requests within a time period, FRACTION(s) of requests served locally and remotely, how many request will be receive during an upcoming or future etc.,) for videos at each VHO; furthermore assigns projected demand values in relationship to rankings of subset(s) of media content items including based on popularity order of particular subset(s) media content; 
ranking a plurality of unique titles, in the request history information, to generate a list of top ranked unique titles, wherein each unique title corresponds to a percentage of a total number of historical content item requests; and selecting, from the list and based on the ranking, a target plurality of the unique titles, such that a sum of the percentages for each of the unique titles in the target plurality satisfies the first target percentage-; and causing relocation of one or more of the content items based on: the request history information; and title dispersion of one or more storage locations ([0034-0043], [0048], [0060-0074], [0079-0085]], [0089-0092]], [0105-0110], [0116], [0121-0124] and [0131-0134]); the CS processes an intelligent content placement that scales to library sizes; the MIP, monitors the number of requests within a time period in relationship to bandwidth, size, etc., for content placement; the MIP is used to account for constraints such as disk space, link bandwidth, content popularity estimation, updates, short-term popularity fluctuation, frequency of placement updates, etc., e.g., number of requests within a time period in relationship to bandwidth, size, etc.; based on various requests patterns or demands, RANKS media asset based on demands to enable providing services to the target rankings assigned to subset(s) of media asset; e.g., predicts, estimates, forecasts, etc., popularity subset(s) of media assets, ranks the subset(s) accordingly and based on historical requests, updates a quantity of unique asset titles to satisfy the target rankings; predicts what content is going to be popular, when it is going to be popular, and where it is going to be requested most; placement policy is based on varying demand or request pattern (historical request within a time period, fraction of request served locally and remotely, how many request will be receive during an upcoming or future etc.,) for videos at each VHO; furthermore assigns projected demand values to at least a subset of media content items including ranking position corresponding to popularity order of particular media content; and further accounts for popularity estimation, popularity fluctuation, frequency of placement updates or strategies, link bandwidth, etc., to transfer or placement of titles accordingly based on these estimations.
	APPLEGATE discloses using various models to determine demand or request values (subset, fractional, threshold, etc., in relationship to various time periods (hours, days of the week, etc.,) for content placement on local cache(s) including predicting, estimating, projected, etc. various demand models, e.g., dynamic LRU cache replacement strategy enables meeting various percentages of the requests or demands, e.g. in some scenarios meets 40% of requests or demands locally and 60% remotely ([0091-0092]; BUT appears silent as to where the title dispersion is based on a quantity of unique titles satisfying a target percentage of content items and selecting a minimal quality of unique titles satisfying a target percentage of content item  requests
	However, in the same field of endeavor, WALLER discloses system, method and article manufacture (figs.1-4, [0017-0019] and [0056-0057]) to determine and communicate redistributed product demand, discusses various models of deleting existing content items and placement of target new content items and further disclose monitoring request for items, determining request for items on demand, transfers a quantity of items for redistribution of a target percentage to be serviced, furthermore dynamically the system to meet various target percentage of demands to thereby accomplish a service level of the target percentage(s) of demand fulfillments (figs. 6, 8, 10, 12, 15, [0025-0034], [0148-0152], [0252-0261], [0288-0299], [0315-0316], [0326] and [0344-0361])
	Hence it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Waller into the system of Applegate for efficiently transfer of media items based on demand to meet a target or anticipated percentage of requests based prior history or usage  
              As to claim 5, APPELGATE further discloses wherein the title dispersion is based on a plurality of distribution curves at a plurality of different time intervals (figs.3-19, [0043-0054], [0063], [0071-0079], [0106-0112], [0117] and [0123-0124]).
             As to claims 6-8 and 41, APPELGATE further discloses wherein causing relocation of the one or more of the content items is further based on: an available bandwidth between a first storage location and a second storage location, and a cache size of the first storage location; wherein the title dispersion is based on a quantity of target unique titles satisfying a target percentage of content item requests, and wherein the target percentage is based on a time of day and wherein the title dispersion is based on a quantity of unique titles satisfying a target percentage of content item requests, and wherein the quantity of unique titles is based on a time of day ([0071-0079], [0106-0112], [0117] and [0123-0124])
	As to claims 9-10, APPELGATE further discloses wherein causing relocation of the one or more of the content items is further based on giving different weights to requests from different users in the request history information and determining the title dispersion based on: rankings of unique titles in the request history information; and a frequency of access hits ([0023-0026], [0038], [0089-0094], [0102-0113] and [0131-0132]).
              Claim 11 is met as previously discussed in claims 1-4.
	Claim 12 is met as previously discussed in claims 1-4.
	As to claim 13-16, the claimed "A method..." is composed of the same structural elements that were discussed in claims 1-4.
Claims 17-18 are met as previously discussed in claims 6-8.
	Claim 19 is met as previously discussed in claims 9-10.
	Claim 20 is met as previously discussed in claims 1-4.
             As to claims 22-24, the claimed "A system..." is composed of the same structural elements that were discussed in claims 1-4; various notes communicate with each other to process request via various users 
Claim 25 is met as previously discussed in claim 5.
              Claims 26-28 are met as previously discussed in claim claims 6-8.
              Claims 29-30 are met as previously discussed in claim claims 9-10.
	Claim 31 is met as previously discussed in claims 1-4.
	Claim 32 is met as previously discussed in claims 1-4.
	As to claims 33-36, the claimed "A system..." is composed of the same structural elements that were discussed in claims 1-4;
	Claims 37-39 are met as previously discussed in claim claims 6-8.
	Claim 40 are met as previously discussed in claim claims 1-4.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.       Claims 2-20 and 22-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent 8,863,204. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/317,526)…equates to…U.S. Pat (8,863,204).
      As to claim 4 the claimed “A method...” equates to “A method...” and “powering...” of Pat ‘204 (col.23, line 63-col.24, line 10);
    the claimed "causing..." and “receiving...” “causing relocation…” equates to "determining..." and “transferring...”  of Pat ‘204 (col.23, line 63-col.24, line 10)
    Claims 2, 3 and 5-12 equates to claims 3-8 of Pat ‘723 (col.9, lines 36-67)
    As to claim 13, the claimed “A method...” is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 14-20 are met as previously in claims 2-12
       As to claim 24, the claimed “A system...” is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 22-32 are met as previously in claims 2-12
	As to claim 33, the claimed “A system...” is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 34-40 are met as previously in claims 2-12
   The conflicting claims are similar although not identical they are not patentably distinct from each other. Allowance of claims 2-20 and 22-40 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                              


ANNAN Q. SHANG